 In the Matter OfRIPLEY MANUFACTURING COMPANY,EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE,AIRCRAFT&AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO),PETITIONERCase No. 7-R-2425.-Decided February 12,1947Mr. C. R. Meyers,of Croswell, Mich., andMiller, Can field, Paddock,and Stone, by Mr. Emmett Fagan,of Detroit, Mich., for the Employer.Maurice Sugar and N. L. S7nokler,byMr. N. L. Smokier,of Detroit,Mich., for the Petitioner.Mr. Keith Dennison,of Croswell, Mich., for the Independent.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Port Huron, Michigan, on September 17, 1946, before Meyer D.Stein, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERRipleyManufacturing Company, a Michigan corporation, is en-gaged at Croswell and Cass City, Michigan, in the manufacture andsale of wirecloth products and perforated metal.The Employer'splants in both cities are involved in this proceeding.During the year1945, the Employer purchased raw materials valued inexcess of$200,000, of which 50 percent was obtained from sources outside theState of Michigan.During the same period, the Employer soldfinished products valued in excess of $200,000, of which 50 percent wasshipped to points outside that State.The Employer admits and we find thatit isengaged in commercewithin the meaning of the National Labor Relations Act.72 N. L.It.B., No. 106.559731242-47-vol. 72-37 560DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Employer.Independent Screen and Strainer Workers, herein called the Inter-venor, is a labor organization admitting to membership employees ofthe Employer.'III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner or Intervenor asthe exclusive bargaining representative of employees of the Employeruntil either has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all the Employer's employees at theCroswell,Michigan, plant, including factory clerks, but excludingoffice and clerical employees, foremen, and all other supervisory em-ployees.Although in agreement as to the specific composition of theforegoing unit, the Employer and the Intervenor contend that theEmployer's two plants located at Croswell and Cass City, Michigan,respectively, together constitute an appropriate unit.The Employer's plants at Croswell and Cass City are approximately54 miles apart.There is no history of collective bargaining with re-spect to either plant.The record discloses that although the twoplants are functionally related and are subject to certain over-allmanagemelit policies, each of the plants is under separate supervision,which includes independent authority to hire and discharge employ-ees, the method of payment of wages for the two plants is different,2the Employer maintains separate pay rolls at each plant, and thereis no interchange of employees. In view of the foregoing, and in theabsence of a history of collective bargaining on a broader basis, we areI In the event the Board directs an election in this case,the Petitioner seeks to preventthe Intervenor from appearing on the ballot,on the ground that it is not a bonafidelabororganizationAlthoughthe Intervenor does not have a constitution or bylaws and doesnot yet collect dues from its members, the record disclosesthatit has held a membershipmeeting,at which officers were elected,that it has secured a petition from the Emplovei'semployees authorizing it to represent them,and that it has sought to engage in collectivebargaining with the Employer,with respect to wages, hours, and conditions of employment.In view of the foregoing, we find that the Intervenor is a labor organization within themeaning of the Act. SeeMatter of Gielow Inc.,60 N L R B 1477,Matter ofAir Reduc-tion Sales Company,58 N L R B 522;andMatter of Frigidatire Division,General MotorsCorporation,39 N L R B 11082The employees at the Croswell plant are paid on an hourly basis,whereas those at theCass City plant are paid on an incentive-pay plan. RIPLEY MANUFACTURING COMPANY561of the opinion that the employees at the Croswell plant only constitutea unit appropriate for the purposes of collective bargaining.3We find that all the employees at the Employer's Croswell, Michi-gail, plant, including factory clerks, but.excluding office and clericalemployees, foremen, and all other supervisory employees with an-thority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.4DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Ripley Manufacturing Company,Croswell, Michigan, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Seventh Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, to determine whether they desire to,be represented by International Union, United Automobile, AircraftAgricultural Implement Workers of America (UAW-CIO), or byIndependent Screen and Strainer Workers, for the purposes of collec-tive bargaining, or by neither.S SeeMatter of Mountain Ice and Fuel Corporation,71N. L.R. B. 180,Matter of May,McEwen Kaiser Company, May Full-Fashioned Division,66 N. L R. B. 1341;Matter ofSalant & Salant Inc.,69 N. L. R. B. 84.4Although the Intervenor submitted evidence of some membership among the employeesat the Cass City plant,we shall not direct an election among them inasmuch as neither thePetitioner nor the Intervenor has requested an election in a unit confined to the employeesat that plant.